Title: To Thomas Jefferson from Steuben, 19 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Court house 19. april 1781

I am favored with your Excellency’s Letter of this Date. Colonel Innes informs me of some Vessels Being on their way up. Till we know their force, which side they Mean to Act, we can Determine nothing, and till then I approve the Different Rendezvous you have Named. I am only afraid if their Movements are Rapid, they will get here Before the militia. I shall Communicate to your Excellency Every intelligence I get and Beg the same from you.
With Great Esteem and Respect.
